DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 10/20/21 have been fully considered and are persuasive. Applicant’s response and the amendments to the claims have overcome the 35 USC 112, 102, and 103 rejections previously set forth in the office action mailed 07/20/21. 

Election/Restrictions
Claims 1, 3, 5, 7-9, and 11-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 14-20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/02/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephonic calls with Applicant’s representative, Mr. Kirk Nuzum, on 03/11/22.
The application has been amended as follows:

IN THE CLAIMS:   

Claim 1, lin. 19, “an inflection point extending” has been changed to -- an inflection point located--;

Claim 12:
lin. 8, “a connection surface connecting” has been changed to --a plurality of connection surfaces, wherein each of the connection surfaces connecting--;
lin. 9, “the connection surface” has been changed to --the connection surfaces--;
lin. 15, “the top surface side” has been changed to --the top surface side of the mountain shape--;

Claim 14, lin. 19, “an inflection point extending” has been changed to -- an inflection point located--;


Reason for Allowance
Claims 1, 3, 5, 7-9, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
the combination of the tube shaped body having a slit formed from a first and second opposing surfaces, wherein the first opposing surface forming a first convex portion having a wide portion which has a width widening, a plane portion, and two side portions wherein the two side portions and the plane portion having tangential discontinuity in which each of the two sides portion have an endpoint, an angle between the each of the side portions and the plane portion is 90 degrees or less, and at least one of the two sides portions having a curved shape which having a first curved shape and a second curved shape with two different bending directions, the second opposing surface forming a concave portion, an inflection point located between the first curved surface and the second curved surface and wherein a distance from the endpoint along the plane portion to an intersection of a straight line vertically extending from the inflection point to the plane portion is longer than a distance from the inflection point to the plane portion.
Re. claims 12-13, the prior arts fail to disclose, teach, or suggest the medical elongated body as claimed including the combination of the tube shaped body having a belt portion which having two side surfaces which each has a mountain shape and a valley shape, wherein the mountain shape and the valley shape having a width wider in an extending direction of the belt portion at a top surface side of the mountain shape and at a bottom side of the valley shape, a plurality of connection surfaces having an S shape, wherein the connection surfaces have tangential discontinuity in which each of the connection surfaces has an endpoint, an angle between the connection surfaces and the top surface side of the mountain shape and the bottom surface of the valley shape is 90 degrees or less, wherein each of the connection surfaces having an inflection point and wherein a distance from the endpoint with the top surface side of the mountain shape and the bottom surface of the valley shape along the top surface side of the mountain shape and the bottom side of the valley shape to an intersection of a straight line vertically extending from the inflection point to the top surface side of the 
Re. claims 14-20, the prior arts fail to disclose, teach, or suggest a method of cutting a calcified lesion area in a blood vessel, using a medical elongated body as claimed including the combination of the elongated shaft portion and cutting portion, wherein the elongated shaft portion having the tube shaped body having a slit formed from a first and second opposing surfaces, wherein the first opposing surface forming a first convex portion having a wide portion which has a width widening, a plane portion, and two side portions wherein the two side portions and the plane portion having tangential discontinuity which each of the two sides portion have an endpoint, an angle between the each of the side portions and the plane portion is 90 degrees or less, and at least one of the two sides portions having a curved shape which having a first curved shape and a second curved shape with two different bending directions, the second opposing surface forming a concave portion, an inflection point located between the first curved surface and the second curved surface and wherein a distance from the endpoint along the plane portion to an intersection of a straight line vertically extending from the inflection point to the plane portion is longer than a distance from the inflection point to the plane portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior arts made of record and not relied upon are considered pertinent to Applicant’s disclosure:
-	Forster et al., US20090182416A1, Fig. 4, discloses a device having a shaft having helical slits 225 each formed from a first and second opposing surface wherein the first 
-	Verbeek, US20110034764, Fig. 21, discloses a device having a cylindrical tube having slits 52 each formed from a first and second opposing surface wherein the first opposing surface forming a convex portion which having a wide portion with a width widening around the tube, wherein the convex portion having a plane portion and two side portions which have tangential discontinuity in which each of the two sides portions have an endpoint, an angle between the side portions and the plane portion is 90 degrees or less, and the second opposing surface forming a concave portion. However, Verbeek does not disclose the two side portions having a curved surface.
-	Peters et al., US6656195, Fig. 11-12, discloses a device having a flexible tube having helical slits 339 each formed from a first and second opposing surface wherein the first opposing surface forming a convex portion which having a wide portion with a width widening around the tube, wherein the convex portion having a plane portion and two side portions which have tangential discontinuity in which each of the two sides portions have an endpoint, an angle between the side portions and the plane portion is 90 degrees or less, wherein each of the two side portions having a curved surface that includes a first curve surface and a second curve surface, wherein an inflection point located between the first and second curved surfaces and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN N VO whose telephone number is (571)272-1841. The examiner can normally be reached Monday-Thursday 7:30 am-4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/U.N.V./
Examiner
Art Unit 3771


/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771